Campbell, C. J.
The writ of error was brought on an order discharging a copias. The writ was issued December 9, 1869, returnable on the first Monday of March, 1870, and the defendant was arrested on it immediately. March 19,1870, defendant, by his attorney, moved to set aside and dismiss the writ, to set aside the order to hold to bail and that the defendant be discharged from arrest. March 21, on motion of defendant, proceedings were stayed for two weeks. July 11,1870, plaintiff declared. July 18, the Court ordered that the capias be discharegd, the order to hold to bail be set aside, and defendant be discharged from arrest, on condition that he should stipulate not to bring suit for bis arrest. The next day he filed such a stipulation and no further proceedings appeared.
The order of the Court was an interlocutory order and not a judgment. It cannot therefore be brought to the Supreme Court on a writ of error and the case must be dismissed for want of jurisdiction.